DETAILED ACTION
Notice to Applicant
In the amendment dated2/7/2022, the following has occurred: Claims 1, 2, and 9 have been amended; Claims 15-19 have been added.
Claims 1-19 are pending, and claim 8 remains withdrawn. Claims 1-7 and 9-19 are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5 and 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 12 require “wherein the compound (a2) has a ring structure, and contains only one –SO2– structure in the ring structure.” The independent claims have been amended to require such structure and so it is not clear how claims 5 and 12 further delimits the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Utsugi (US 2004/0043300 to Utsugi et al.) in view of Yun (US 2011/0229770 to Yun et al.).
	Regarding Claims 1, 2, 4, 5, 9, 11, 12, Utsugi teaches:
a lithium ion secondary battery with an electrolyte (abstract, examples)
comprising a positive electrode that may include a lithium nickel complex oxide containing cobalt (para 0128) and a negative electrode (para 0130)
the electrolyte including a cyclic sulfonic acid ester containing at least two sulfonyl groups (table 1)

    PNG
    media_image1.png
    279
    366
    media_image1.png
    Greyscale

and a compound containing only one sulfonyl group such as 1,3-propane sultone (para 0054) which the instant specification indicates has the claimed HOMO and LUMO energies
wherein the sulfonyl-compounds are known to form a sulfur-containing solid electrolyte interface (para 0005)
wherein the compound containing the sulfonyl group can be sulfolane, a sultone as known in the art, a sulfolene derivative, “and so on, but not limited thereto” (para 0054)
	Utsugi does not explicitly teach:
wherein the compound (a2) is trimethylene sulfate, also known as propane cyclic sulfate or propanediol cyclic sulfate
	Yun, however, from the same field of invention, regarding a battery electrolyte with an additive compound containing a sulfonyl group, teaches that sultones such as 1,3-propane sultone are substitutable with 1,3-propanediol cyclic sulfate (para 0011). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to one of ordinary skill in the art to substitute the sulfonyl compound(s) in Utsugi, which it says is not limited to the disclosed compounds but includes like compounds already conventional in the art, with 1,3-propanediol cyclic sulfate since Yun teaches they are suited for the same purpose. 
	Regarding Claims 3 and 10, Utsugi teaches:
wherein the compound (a2) is present in a concentration of 0.005-10 wt% (para 0055)

	Regarding Claims 6, 7, 13, and 14, Utsugi teaches:
LiNi0.8Co0.2O2 (para 0128)
	Regarding Claims 15-17, Utsugi teaches:
a lithium ion secondary battery with an electrolyte (abstract, examples)
comprising a positive electrode that may include a lithium nickel complex oxide containing cobalt (para 0128) and a negative electrode (para 0130)
the electrolyte including a cyclic sulfonic acid ester containing at least two sulfonyl groups (table 1)

    PNG
    media_image1.png
    279
    366
    media_image1.png
    Greyscale

and a compound containing only one sulfonyl group such as 1,3-propane sultone (para 0054) which the instant specification indicates has the claimed HOMO and LUMO energies
wherein the sulfonyl-compounds are known to form a sulfur-containing solid electrolyte interface (para 0005)
wherein the compound containing the sulfonyl group can be sulfolane, a sultone as known in the art, a sulfolene derivative, “and so on, but not limited thereto” (para 0054)
	Utsugi does not explicitly teach:
wherein the compound (a2) is trimethylene sulfate, also known as propane cyclic sulfate or propanediol cyclic sulfate
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to one of ordinary skill in the art to substitute the sulfonyl compound(s) in Utsugi, which it says is not limited to the disclosed compounds but includes like compounds already conventional in the art, with 1,3-propanediol cyclic sulfate since Yun teaches they are suited for the same purpose. 
	Regarding Claims 18 and 19, Utsugi teaches:
a lithium ion secondary battery with an electrolyte (abstract, examples)
comprising a positive electrode that may a lithium-containing oxide such as LiNiO2 or combined oxides containing Mn, Fe, etc. (para 0079)
the electrolyte including a cyclic sulfonic acid ester containing at least two sulfonyl groups (table 1)

    PNG
    media_image1.png
    279
    366
    media_image1.png
    Greyscale

and a compound containing only one sulfonyl group such as 1,3-propane sultone (para 0054) which the instant specification indicates has the claimed HOMO and LUMO energies
wherein the sulfonyl-compounds are known to form a sulfur-containing solid electrolyte interface (para 0005)
wherein the compound containing the sulfonyl group can be sulfolane, a sultone as known in the art, a sulfolene derivative, “and so on, but not limited thereto” (para 0054)
	Utsugi does not explicitly teach:
wherein the compound (a2) is e.g. trimethylene sulfate, also known as propane cyclic sulfate or propanediol cyclic sulfate
	Yun, however, from the same field of invention, regarding a battery electrolyte with an additive compound containing a sulfonyl group, teaches that sultones such as 1,3-propane sultone are substitutable with 1,3-propanediol cyclic sulfate (para 0011). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to one of ordinary skill in the art to substitute the sulfonyl compound(s) in Utsugi, which it says is not limited to the disclosed compounds but includes like compounds already conventional in the art, with 1,3-propanediol cyclic sulfate since Yun teaches they are suited for the same purpose. 
	Utsugi also does not explicitly teach:
a LixMO2 material wherein x is between 0.05 and 1.2 and M does not include cobalt
	Utsugi discloses the whole class of conventional lithium-containing oxides in paragraphs 0079-0080 such that one of ordinary skill in the art would have substituted any desired cathode material already known in the art and pertaining to said class. Utsugi does not suggest that cobalt was a necessary component, and explicitly contemplates manganese and nickel dominant oxides. Although Utsugi does not explicitly disclose overlithiated layered oxides as claimed, such oxides were conventional in the art and would be formed anyway at high charging voltage. Yun, for example, teaches a wide range of cathode materials including overlithiated lithium nickel manganese oxides without cobalt where the lithium subscript may range up to e.g. 1.8 (see paragraphs 0061-0062). Simple KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Response to Arguments
The Remarks filed 2/7/2022 have been considered but do not place the application in condition for allowance. In response to the amendments altering the compound (a2) the rejections have been modified in view of Yun which renders obvious the claimed compound(s) as substitutable equivalents for the compounds disclosed in Utsugi. Applicant includes new claims 18 and 19 distinguising the cathode material from those explicitly disclosed in Utsugi. The Office finds that the claimed material composition, however, overlapped with conventional alternative cathode materials, and cites to at least Yun for teaching overlithiated lithium nickel and manganese layered oxides as alternatives for cobalt-containing lithium metal oxides known in the art and having predictable cycling properties selectable according to routine engineering principles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723